Filed 6/5/15 P. v. Johnson CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B260441

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA025337)
         v.

EDWIN DALE JOHNSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County.
William C. Ryan, Judge. Affirmed.
         California Appellate Project, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       Appellant Edwin Dale Johnson was convicted in 1995 of three counts of assault
with a firearm in violation of Penal Code1 section 245, subdivision (a)(2) and three counts
of robbery in violation of section 211. The jury found true the allegation that appellant
used a firearm in the commission of the robberies within the meaning of section 12022.5,
subdivision (a). Appellant was found to have two or more prior convictions within the
meaning of sections 667, subdivisions (b) through (i) and section 1170.12 (the Three
Strikes law) and was sentenced to a term of 83 years to life in state prison. Appellant’s
conviction was affirmed by this court in case number B094315. (People v. Johnson (July
18, 1996, B094315 [nonpub. opn.].)
       After the November 2012 passage of Proposition 36, appellant filed a petition to
recall his sentence. The superior court ordered counsel appointed for appellant for
purposes of the petition. On October 31, 2014, the trial court entered an order denying
appellant’s petition.
       Appellant appeals from the order after judgment, as one affecting his substantial
rights. (§ 1237, subd. (b); Teal v. Superior Court (2014) 60 Cal.4th 595.) Finding no
error, we affirm.


                                        Background
       In November 2012, the voters enacted the Three Strikes Reform Act (Proposition
36) to limit the types of felonies that qualify a defendant for imposition of the
indeterminate life sentence required for a “third strike” conviction. In addition, the
measure created a resentencing mechanism for inmates previously sentenced to life terms
under the previous version of the Three Strikes law. (People v. Yearwood (2013) 213
Cal.App.4th 161, 167.) The provisions of Proposition 36 are found in section 1170.126.
       Proposition 36 does not apply to all inmates serving an indeterminate term under
the Three Strikes law. An inmate must meet the requirements of section 1170.126,
subdivision (e). That subdivision provides that an inmate is not eligible for resentencing

1
       All further statutory references are to the Penal Code unless otherwise specified.

                                              2
if he is serving a sentence for any violent felony listed in section 667.5, subdivision (c).
(§ 1170.126, subd. (e)(1).) Appellant’s current sentence is for robbery, which is a violent
felony listed in section 667.5, subdivision (c)(9). The trial court found that appellant’s
robbery convictions made him ineligible for resentencing.


                                         Discussion
       Appellant filed a timely notice of appeal, and we appointed counsel to represent
him on appeal. Appellant's counsel filed an opening brief pursuant to People v. Wende
(1979) 25 Cal.3d 436, and requested this court to independently review the record on
appeal to determine whether any arguable issues exist.
       On March 16, 2015, we advised appellant he had 30 days in which to personally
submit any contentions or issues which he wished us to consider. On April 14, 2015,
appellant filed a supplemental letter brief. This brief does not address the merits of the
superior court’s 2014 ruling on appellant’s motion to recall. Rather, appellant attempts to
raise issues involving the trial court’s 1995 sentencing decision, and to argue that he has
been rehabilitated while in prison and should be released. These issues are outside the
scope of this appeal.
       We have examined the entire record and are satisfied appellant’s attorney has fully
complied with his responsibilities and no arguable issues exist. (People v. Wende, supra,
25 Cal.3d at p. 441.)




                                              3
                                       Disposition
      The order is affirmed.


               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                           GOODMAN, J.
We concur:



      TURNER, P.J.



      KRIEGLER, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            4